DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because phrases that can be implied, such as “according to the present invention” (see lines 1-2) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference character 20 (see page 8, line 13 and page 11, line 1) is not present in any of the drawings;
Reference character 404a is used twice in Figure 1 to represent two different elements; and
Reference character 404b is used twice in Figure 3 to represent two different elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The disclosure is objected to because of the following informalities: 
On page 9, the last line, “kit 3” should be “kit 4”;
On page 10, line 5, it appears that “pin” should be “pen”.
Reference character 404a is used to denote both the “long guide” (see page 7, line 10) and the “push portion” (see page 8, line 10);
Reference character 404b is used to denote is used to represent both the “long guide” (see page 10, line 5) and the “push portion” (see page 10, line 19);
On page 11, line 3, it appears “cover 4” should be “cover 20” (see page 11, line 1);
On page 12, line 19, it appears “cover 4” should be “cover 20” (see page 11, line 1).
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   
.


Claim Objections
Claims 1, 3 and 8 are objected to because of the following informalities:  
In regard to claim 1 it is unclear as to whether or not the pen is intended to be part of the claimed combination, i.e., on line 1 the language is such that the pen is not being claimed, however, the language on lines 3 and 7 indicates the pen is being claimed.  For the purposes of examination, the pen will be considered to be part of the claimed combination.  Appropriate correction is required.
           In regard to claim 3, on lines 6 and 7, it appears that “a shape identical” should be “the same shape” since if the shapes where indentical, these elements would not engage as disclosed (see page 7, lines 18-20).
           Further in regard to claim 3, and in regard to claim 8, it is unclear as to whether or not the grip portion claimed therein (see claim 3, line 2 and claim 8, line 5) is referring to the same grip portion defined in claim 1 (see lines 6-7) or some other element.
        

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, an antecedent basis for “the hook” (see lines 2-3) has not been defined.  It appears that claim 4 should depend from claim 3, as opposed to claim 2 since the hook is first defined in claim 3.
In regard to claim 7, an antecedent basis for “the grip portion” (see line 3) has not been defined.  It appears that claim 7 should depend from claim 3, as opposed to claim 2 since the grip portion is first defined in claim 3.
It is noted that for the purposes of examination, claims 4 and 7 will be examined as if they depended from claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhavnani (U.S. Patent 7,384,207).
In regard to claim 1, Bhavnani discloses a portable it for storing a pen comprising a base 2, 3 in which an accommodation portion (defined by housing 6 and the other open inner portion of the base which houses the plunger portion 15) is formed wherein the pen 8 is fastened to the accommodation portion and is coupled to a coupling kit 11a, 15, 18 etc. having a shape corresponding to that of the accommodation portion and accommodated in the accommodation portion and a grip portion 23 is formed on the coupling kit that allows the pen to be withdrawn from or retracted into the base in such a manner that the grip portion is pushed with a finger.
In regard to claim 2, the accommodation portion comprises a long rectangular main accommodation portion 6 and a “small, long” rectangular auxiliary accommodation portion (which houses plunger body 15) protruding from one side of the main accommodation portion wherein a stop portion (viewing Figures 3 and 4, the stop portion is the narrower upper portion of the auxiliary accommodation portion which element 18 abuts) is formed to protrude from one side the auxiliary accommodation portion and a fastening portion (viewing Figure 3, the fastening portion is the portion of the auxiliary accommodation portion on which tabs 23a rest) is formed to protrude from one end of the auxiliary accommodation portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavnani.
In regard to claim 5, the pen is a writing tool having a long core shape 11 in which an ink source is contained.  Although the Bhavnani reference does not disclose the material used to made the core, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the core of the pen could be made of any suitable and know material, including steel, without effecting the overall operation of the device, especially since the Applicant has not indicated the particular material of the core is critical to the overall operation of the device and the Bhavnani reference in no way limits the material which may be used to made the core.
In regard to claim 6, although the pen in the Bhavnani device is not a typical electronic stylus type pen and having a chip and controller for pressing a screen, as claimed, the examiner takes official notice that such electronic pens are commonly employed in order to enable a user to write on an electronic screen when needed.  Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the pen used in the Bhavnani device can be either a traditional ink pen or a traditional stylus type electronic pen, as claimed, in order to enable a user to write on an electronic screen when needed.

Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  As noted above, claims 4 and 7 have been considered to depend from claim 3 for purposes of examination.
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Kaplan , Shamitoff and Greer, Jr. references are cited as being directed to the state of the art as teachings of other writing instruments disposed within an accommodation space in a base.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





DJW
3/15/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754